Citation Nr: 1812823	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-03 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for gout, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to diabetes mellitus. 

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity to include as due to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity to include as due to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as due to diabetes mellitus. 

ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran's diabetes mellitus is related to herbicide exposure in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.  

2.  The evidence is not sufficient to show that the Veteran's hypertension manifested to a compensable degree within one year of separation, or is otherwise related to service.  

3.  The evidence is not sufficient to show that the Veteran had gout during the appeal period.

4.  The evidence is not sufficient to show that the Veteran had peripheral neuropathy of the left upper extremity during the appeal period.  

5.  The evidence is not sufficient to show that the Veteran had peripheral neuropathy of the right upper extremity during the appeal period.  

6.  The evidence is not sufficient to show that the Veteran had peripheral neuropathy of the left lower extremity during the appeal period.  

7.  The evidence is not sufficient to show that the Veteran had peripheral neuropathy of the right lower extremity during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for service connection for hypertension are not met. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. 3.310 (2017).  

3.  The criteria for service connection for gout are not met. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

4.  The criteria for service connection for peripheral neuropathy of the left upper extremity are not met.  §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

5.  The criteria for service connection for peripheral neuropathy of the right upper extremity are not met.  §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

6.  The criteria for service connection for peripheral neuropathy of the left lower extremity are not met.  §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


7.  The criteria for service connection for peripheral neuropathy of the right lower extremity are not met.  §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as diabetes mellitus and hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection may also be granted on a presumptive basis based on herbicide exposure.  A veteran who, during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

Diabetes Mellitus 

The Veteran asserts that his diabetes mellitus is related to herbicide exposure while serving in Korea.  The Veteran has a current diagnosis of diabetes mellitus. See Private Treatment Records.  The issue that remains disputed is whether his diabetes mellitus is related to herbicide exposure, manifested to a compensable degree within one year of separation or is otherwise related to service.

The Veteran's personnel records confirm service in Korea for 15 months beginning on March 8, 1961.  However, the Veteran served in Korea prior to April 1, 1968 the date in which certain units in the DMZ are presumed to have been exposed to herbicides.  An April 2013 memorandum indicated that the information the Veteran provided was insufficient to corroborate the Veteran's claim of herbicide exposure.  As the evidence is insufficient to show that the Veteran was exposed to herbicides in service, the claim must be considered on a direct basis.
The Veteran's service treatment records are silent for complaints of or treatment for diabetes mellitus, and there is no other competent lay or medical evidence suggesting that the Veteran's diabetes mellitus began in service.  Thus, diabetes mellitus on a direct basis is not warranted.  

The Board has also considered whether the Veteran's diabetes mellitus manifested to a compensable degree within one year of separation.  38 C.F.R. §§3.307, 3.309.  However, the evidence does not show that the Veteran's diabetes manifested to a compensable degree within one year of separation.  Notably, an August 2002 private treatment note indicates that the Veteran denied a history of diabetes.   Therefore, service connection on a presumptive basis pursuant to 38 C.F.R. § 3.309(a) is not justified.

As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to service.  Thus, service connection for diabetes mellitus is not warranted.  


Hypertension 

The Veteran asserts that his hypertension is secondary to diabetes mellitus.  However, as the Board finds that the Veteran's diabetes mellitus is not related to service, the claimed must be considered on a direct or presumptive basis.  

The Veteran reported being hypertensive since the 1990s.  See April 2015 VA Examination Report.  The Veteran's service treatment records are silent for complaints of or treatment for hypertension.  The Board acknowledges that the Veteran's induction examination noted a blood pressure reading of 148 /88.  However, the Veteran's blood pressure at separation was 120/90 and the service treatment records do not suggest continually high blood pressure readings.      

The only evidence of record in support of a relationship between the Veteran's hypertension and service are his statements.  While the Board has considered his assertions, the Veteran is not competent to determine the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board has also considered whether the Veteran's hypertension manifested to a compensable degree within one year of separation.  38 C.F.R. §§3.307, 3.309.  However, the Veteran does not assert and the evidence does not show that the Veteran's hypertension manifested to a compensable degree within one year of separation.   Notably, an August 2002 private treatment note indicates that the Veteran denied a history of hypertension.  

As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is related to service.  Service connection for hypertension is not warranted. 

Gout and Peripheral Neuropathy of the Upper/Lower Extremities 

The Veteran seeks service connection for gout and peripheral neuropathy of the bilateral upper and lower extremities.  However, the evidence of record does not show that the Veteran has had a diagnosis of gout or peripheral neuropathy of the bilateral upper and lower extremities during the appeal period.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The Veteran's separation examination showed normal upper and lower extremities.  The Veteran's VA private treatment records are also silent for complaints of or treatment for peripheral neuropathy or gout.  In addition, the Veteran had a normal sensory examination during an April 2015 VA examination.  

The Board has carefully considered the Veteran's lay statements regarding the presence of gout and peripheral neuropathy.  The presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as a disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Also, while the Veteran is competent to report on symptoms, he is not competent to diagnose the etiology of his symptoms.  In the absence of competent evidence of a current disability during the course of the appeal, service connection cannot be granted for gout or peripheral neuropathy of the bilateral upper and lower extremities.  
ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for gout is denied. 

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.  

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


